AO 245B (Rev. 09/19} Judgment in a Criminal Case (form modified within District on Sept. 30, 2019)
Sheet 1

 

UNITED STATES DISTRICT COURT

Southern District of New York

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v. )
Ricardo Garcia Diaz Case Number: 1:($1)20-CR-140-001(LAK)
USM Number: 87754-054
) Mr. Andrew J. Dalack, Esq. (212)417-8700
) Defendant’s Attorney
THE DEFENDANT:
i pleaded guilty to counts) (S1}One
C1 pleaded nolo contendere to count(s)
which was accepted by the court.
C1] was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
21 U.S.C. § 8468 Conspiracy to Distribute and Possess with Intent to 2/28/2020 ($1)One
21 U.S.C. § 841(b)(1)(A} Distribute Fentanyl
The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
] The defendant has been found not guilty on count(s)
Wi Count(s) —_ all open Cl} is Ware dismissed on the motion of the United States.

 

__ itis ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

 

  

 

    
  

 

/ 6/30/9021 7
Date of Imposition of Judgment A le
: pe SDNY Signature of Judge _ v
) OOCUMENT
oat “LECTRONY . f ,
oi CAL fy-
1 GUC A> ALLY FILED Hon. Lewis A. Kaplan, U.S.D.J.

   

Name and Title of Judge

Date

 

 
AO 245B (Rev. 09/19) Judgment in Criminal Case

Sheet 2 — Imprisonment

Judgment —~- Page 2 of

DEFENDANT: _ Ricardo Garcia Diaz
CASE NUMBER:  1:($1)20-CR-140-001(LAK)

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of:
42 Months

The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:

L4 at El am 1] pan. on

 

E] as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

1 before 2 p.m. on

 

(1 as notified by the United States Marshal.

[_] as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

 

 

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judgment — Page 3 of 4
DEFENDANT: Ricardo Garcia Diaz
CASE NUMBER; 1:($1)20-CR-140-001(LAK)

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 100.00 $ $ $ $
[] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
{] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately pro ortioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i) all nonfederal victims must be paid
before the United States is paid.

 

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

Restitution amount ordered pursuant to plea agreement $

C1 _ ‘The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[1 The court determined that the defendant does not have the ability to pay interest and it is ordered that:
F] the interest requirement is waived forthe (1 fine [] restitution.

{] the interest requirement forthe [] fine ] restitution is modified as follows:

# Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
*# Justice for Victims of Trafficking Act of 2015, Pub. L. No, 114-22.

**% Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
ot after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19} Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

Judgment — Page 4 of 4
DEFENDANT; Ricardo Garcia Diaz
CASE NUMBER: 1:(81)20-CR-140-001(LAK}

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penaities is due as follows:

A W| Lumpsum payment of $ 100.00 __ due immediately, balance due

C1 not later than , or
(1 imaccordancewith  C, OF D, OJ E,or CL] F below; or

B {1 Payment to begin immediately (may be combined with LIC, LID, or OF below); or
Cc © Payment in equal fe.g., weekly, monthly, quarterly) installments of $ over a period of
_ (e.g, months or years), tocommence (e.g, 30 or 60 days) after the date of this judgment; or
BD (C1 Payment in equai fe.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g. months or years), to commence (e.g., 30 or 60 days) after release from imprisonment fo a

term of supervision; or

E (J Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F (0 Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

£.] Joint and Several

Case Number . .
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number} Total Amount Amount if appropriate

1 = The defendant shall pay the cost of prosecution.

Cl

The defendant shall pay the following court cost(s):

Mi The defendant shall forfeit the defendant’s interest in the following property to the United States:
$5,119 as per the preliminary order of forfeiture signed on 6/30/2021.

Payments shall be applied in the following order: (1) assessment, 2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
